Citation Nr: 9912693	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-19 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as secondary to the service-connected tinea cruris.

2.  Entitlement to an increased rating for the service-
connected tinea cruris, scrotum, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an October 1995 
rating action, the RO denied the veteran's claim for 
increased rating.  The veteran submitted a notice of 
disagreement (NOD) in October 1996 and the RO issued a 
statement of the case (SOC) in April 1997.  The veteran's 
substantive appeal was received in June 1997.

In June 1997, the RO notified the veteran of a May 1997 
rating action which denied his claim of service connection 
for a psychiatric disorder as secondary to the service-
connected skin condition.  The RO accepted the veteran's June 
1997 substantive appeal regarding the claim for increase as 
an NOD to the May 1997 rating action.  The RO issued an SOC 
on the issue of service connection in July 1997.  A VA Form 
646, Statement of Accredited Representative was received in 
May 1998 and accepted by the RO as a substantive appeal with 
regard to the issue of secondary service connection.

REMAND

The veteran contends that his service-connected skin 
condition is more severe than the current rating indicates.  
He maintains that he suffers from depression and anxiety as a 
direct result of that condition.  Although the veteran has 
been afforded VA examinations in the past, the Board finds 
that the evidence of record is inadequate for determining the 
severity of the veteran's service-connected condition.  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (1998).  

The Board also notes that it appears that a VA examination 
scheduled for December 1997 was canceled because the veteran 
refused to have an examination at the particular location 
selected by the RO.  On remand, the veteran should be 
apprised of his obligation to cooperate by reporting for the 
scheduled examination and inform him that his failure to 
cooperate may result in adverse action pursuant to 38 C.F.R. 
§ 3.655(b) (1998).

The Board also notes that the veteran has received treatment 
at various VA facilities including a domiciliary.  The Board 
also notes that the RO has sought his VA treatment records 
but as the veteran indicates that the Wilkes-Barre VA Medical 
Center records support his claims for secondary service 
connection, the Board believes that all the veteran's VA 
treatment records for any disability, which are not currently 
in the claims file, should be obtained.

The Board also notes that the veteran in a letter received in 
October 1996 indicated that Dr. Parks and Dr. Cassegrande at 
the Wilkes-Barre VA medical facility knew about his 
psychiatric condition and that the RO asked for and obtained 
the VA records from Wilkes-Barre but that they did not show 
that these doctors found a relationship between the veteran's 
service-connected disorder and his psychiatric disorder.  
However, the Board believes that the veteran should be 
informed that he should obtain such an opinion from these 
doctors.

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all private 
medical care providers who treated him 
for complaints regarding his tinea cruris 
and claimed psychiatric condition.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should inform the veteran that 
he can obtain statements from Dr. Parks 
and Dr. Cassegrande regarding his 
psychiatric disorder. 

3.  The RO should obtain all VA treatment 
records of the veteran for any 
disability, which are not currently in 
the claims file, and associate them with 
the claims file.  This should include all 
records including domiciliary records, 
from the VA Medical Center, Syracuse, 
Canandaigua, Bath and Wilkes-Barre. 

4.  The RO should furnish the veteran 
with the criteria of 38 C.F.R. 
§ 3.655(b).

5.  The veteran should be afforded a VA 
dermatological examination in order to 
ascertain the current severity of the 
service-connected tinea cruris..  All 
indicated testing should be done in this 
regard and the claims folder and the 
criteria of Diagnostic Code 7806 should 
be provided to the examiner who should 
note in writing that they were provided.  
The examiner should report his/her 
findings in relationship to Diagnostic 
Code 7806.  Colored photographs of all 
involved areas should be taken and 
included in the claims folder.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









